Appeal Dismissed and Memorandum Opinion filed November 21, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00647-CV

IN THE MATTER OF THE MARRIAGE OF ROSA MORENO AND JOSE
                   EDUARDO MORENO

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-16481

                          MEMORANDUM OPINION
      This is an appeal from a judgment signed on August 22, 2019. The notice of
appeal was filed August 23, 2019.

      According to our records, appellant, Rosa Moreno, has not paid the appellate
filing fee, and no evidence appellant is excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless party is excused by statute or by
appellate rules from paying costs); Tex. Gov’t Code Ann. § 51.207. On October 1,
2019, this court ordered appellant to pay the appellate filing fee by October 11, 2019,
or the appeal would be dismissed. The filing fee has not been paid.

      Further, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court that appellant did not make arrangements
to pay for the record. On October 22, 2019, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                    PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.




                                           2